DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 12/27/21 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden to the Examiner or the patent office.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries) and the prior art applicable to one species would likely not be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 and 19-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: In line 1, the claim recites “the tool holder or the collet”. This limitation lacks antecedent basis within the claim. Should this claim depend from claim 8?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hondo (US 2015/0096160 A1).
Claim 1: Hondo provides a tool (see Figs. 1(a) and (b)) with a spindle body (41) having a driving section (paragraph [0040], lines 2-4) and a receiving section (45) at an end facing away from the driving section in which a thread (i.e. threads are formed on the section) for screwing on a thread wire insert (100) is provided an axial recess (i.e. the interior of the spindle body, see Fig. 1(a)) within the length of the spindle (41), an entraining blade (80) with an engaging end (81) which is displaceable in the recess at least in the portion of the receiving section, and an elongated actuator (88a) arranged movably (i.e. compressible aspect of the spring) in the longitudinal direction of the 
Claim 2: Hondo provides the recess (Fig. 1a) extends over the entire length of the spindle body (41) and the actuator (88a) extends within the recess from the driving section up (paragraph [0040], lines 2-4) to the receiving section (45) and an axial movement of the actuator within the recess is limited in a positive-locking or form-fit manner (Fig. 1a). 
Claim 4: Hondo provides the spindle body of which comprises a radial opening in which the entraining blade (80) is releasably held in the axial direction of the spindle body (Figs. 1a-1b).
Claim 5: Hondo provides the recess (Fig. 1a) comprises, at least in the receiving section (45), a first radial groove which extends in the axial direction and which supports the entraining blade (Figs. 1a-1b).
Claim 10: Hondo provides the spindle body (41) is not integrally connected to the tool holder or the collet and can be replaced without removing the actuator at the same time (Fig. 1a-1b).
Claim 11: Hondo provides the entraining blade (80) is held in a self-acting manner (Figs. 1a-1c). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hondo (US 2015/0096160 A1) in view of Yamamoto (EP 0153266).
Claim 8: Hondo fails to disclose the driving section comprises a tool holder or a collet with a sleeve nut.
However, Yamamoto teaches a tool used for wire thread inserts that includes a driving section that comprises a tool holder (Fig. 1).
Therefore, it would have been obvious to modify the driving section of Hondo to include the tool holder portion as taught by Yamamoto in order to utilize a power tool to remove/install a wire thread insert.
Allowable Subject Matter
Claims 3,6-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	3/24/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726